FILED
                             NOT FOR PUBLICATION                            JUL 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GERARDO VALDOVINOS-INFANTE,                      No. 08-70843
a.k.a. Gerardo Infante Valdovinos,
                                                 Agency No. A079-166-879
               Petitioner,

  v.                                             MEMORANDUM *

MICHAEL B. MUKASEY, Attorney
General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Gerardo Valdovinos-Infante, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) decision denying his application for a waiver under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1186a(c)(4)(B). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the IJ’s order denying the waiver, Damon v.

Ashcroft, 360 F.3d 1084, 1088 (9th Cir. 2004), and we deny the petition for review.

      Substantial evidence supports the IJ’s conclusion that Valdovinos-Infante

failed to satisfy his burden of establishing that his marriage was entered into in

good faith where he did not submit sufficient documentation indicating that he and

his wife intended to establish a life together at the time of their marriage. See

Oropeza-Wong v. Gonzales, 406 F.3d 1135, 1148 (9th Cir. 2005).

      We decline to consider the evidence Valdovinos-Infante attached to his

opening brief because our review is limited to the administrative record underlying

the IJ’s decision. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-70843